
	

113 HR 5661 IH: Keep Our Promise to America’s Children and Teachers Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5661
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Van Hollen (for himself, Mr. Lowenthal, Mr. Ruppersberger, Ms. Slaughter, Mr. Sablan, Mr. Pascrell, Mr. Takano, Ms. McCollum, Mr. Honda, and Ms. Pingree of Maine) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To require full funding of part A of title I of the Elementary and Secondary Education Act of 1965
			 and the Individuals with Disabilities Education Act.
	
	
		1.Short titleThis Act may be cited as the Keep Our Promise to America’s Children and Teachers Act or the Keep Our PACT Act.
		2.FindingsThe Congress finds as follows:
			(1)Children are our Nation’s future and greatest treasure.
			(2)A high-quality education is the surest way for every child to reach his or her full potential.
			(3)Title I of the Elementary and Secondary Education Act of 1965 helps address inequity in education
			 in school districts across the country to provide a high-quality education
			 to every student.
			(4)The Individuals with Disabilities Education Act guarantees all children with disabilities a
			 first-rate education.
			(5)The Individuals with Disabilities Education Improvement Act committed Congress to providing 40
			 percent of the national current average per-pupil expenditure for students
			 with disabilities.
			(6)A promise made must be a promise kept.
			3.Full funding of part A of title I of ESEA
			(a)FundingThere are appropriated, out of any money in the Treasury not otherwise appropriated—
				(1)for fiscal year 2015, an amount that equals the difference between—
					(A)the amount appropriated for fiscal year 2015 for programs under part A of title I of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.); and
					(B)$16,553,821,000 or the full amount authorized to be appropriated for the fiscal year for those
			 programs, whichever is higher;
					(2)for fiscal year 2016, an amount that equals the difference between—
					(A)the amount appropriated for fiscal year 2015 for programs under part A of title I of the Elementary
			 and Secondary Education Act of 1965; and
					(B)$19,049,895,000 or the full amount authorized to be appropriated for the fiscal year for those
			 programs, whichever is higher;
					(3)for fiscal year 2017, an amount that equals the difference between—
					(A)the amount appropriated for fiscal year 2015 for programs under part A of title I of the Elementary
			 and Secondary Education Act of 1965; and
					(B)$21,922,342,000 or the full amount authorized to be appropriated for the fiscal year for those
			 programs, whichever is higher;
					(4)for fiscal year 2018, an amount that equals the difference between—
					(A)the amount appropriated for fiscal year 2015 for programs under part A of title I of the Elementary
			 and Secondary Education Act of 1965; and
					(B)$25,227,912,000 or the full amount authorized to be appropriated for the fiscal year for those
			 programs, whichever is higher;
					(5)for fiscal year 2019, an amount that equals the difference between—
					(A)the amount appropriated for fiscal year 2015 for programs under part A of title I of the Elementary
			 and Secondary Education Act of 1965; and
					(B)$29,031,913,000 or the full amount authorized to be appropriated for the fiscal year for those
			 programs, whichever is higher;
					(6)for fiscal year 2020, an amount that equals the difference between—
					(A)the amount appropriated for fiscal year 2015 for programs under part A of title I of the Elementary
			 and Secondary Education Act of 1965; and
					(B)$33,409,503,000 or the full amount authorized to be appropriated for the fiscal year for those
			 programs, whichever is higher;
					(7)for fiscal year 2021, an amount that equals the difference between—
					(A)the amount appropriated for fiscal year 2015 for programs under part A of title I of the Elementary
			 and Secondary Education Act of 1965; and
					(B)$38,447,168,000 or the full amount authorized to be appropriated for the fiscal year for those
			 programs, whichever is higher;
					(8)for fiscal year 2022, an amount that equals the difference between—
					(A)the amount appropriated for fiscal year 2015 for programs under part A of title I of the Elementary
			 and Secondary Education Act of 1965; and
					(B)$44,244,442,000 or the full amount authorized to be appropriated for the fiscal year for those
			 programs, whichever is higher;
					(9)for fiscal year 2023, an amount that equals the difference between—
					(A)the amount appropriated for fiscal year 2015 for programs under part A of title I of the Elementary
			 and Secondary Education Act of 1965; and
					(B)$50,915,859,000 or the full amount authorized to be appropriated for the fiscal year for those
			 programs, whichever is higher; and
					(10)for fiscal year 2024, an amount that equals the difference between—
					(A)the amount appropriated for fiscal year 2015 for programs under part A of title I of the Elementary
			 and Secondary Education Act of 1965; and
					(B)$58,593,228,000 or the full amount authorized to be appropriated for the fiscal year for those
			 programs, whichever is higher.
					4.Mandatory funding of the Individuals with Disabilities Education ActSection 611(i) of the Individuals with Disabilities Education Act (20 U.S.C. 1441(i)) is amended to
			 read as follows:
			
				(i)Funding
					(1)In generalFor the purpose of carrying out this part, other than section 619, there are authorized to be
			 appropriated—
						(A)$12,906,093,000 or 16.8 percent of the amount determined under paragraph (2), whichever is greater,
			 for fiscal year 2015, and there are hereby appropriated $1,433,245,000 or
			 1.5 percent of the amount determined under paragraph (2), whichever is
			 greater, for fiscal year 2015, which shall become available for obligation
			 on July 1, 2015, and shall remain available through September 30, 2016;
						(B)14,518,385,000 or 18.6 percent of the amount determined under paragraph (2), whichever is greater,
			 for fiscal year 2016, and there are hereby appropriated $3,045,437,000 or
			 3.3 percent of the amount determined under paragraph (2), whichever is
			 greater, for fiscal year 2016, which shall become available for obligation
			 on July 1, 2016, and shall remain available through September 30, 2017;
						(C)$16,332,093,000 or 20.4 percent of the amount determined under paragraph (2), whichever is greater,
			 for fiscal year 2017, and there are hereby appropriated $4,859,245,000 or
			 5.1 percent of the amount determined under paragraph (2), whichever is
			 greater, for fiscal year 2017, which shall become available for obligation
			 on July 1, 2017, and shall remain available through September 30, 2018;
						(D)$18,372,379,000 or 22.5 percent of the amount determined under paragraph (2), whichever is greater,
			 for fiscal year 2018, and there are hereby appropriated $6,899,531,000 or
			 7.2 percent of the amount determined under paragraph (2), whichever is
			 greater, for fiscal year 2018, which shall become available for obligation
			 on July 1, 2018, and shall remain available through September 30, 2019;
						(E)20,667,547,000 or 24.7 percent of the amount determined under paragraph (2), whichever is greater,
			 for fiscal year 2019, and there are hereby appropriated $9,194,699,000 or
			 9.4 percent of the amount determined under paragraph (2), whichever is
			 greater, for fiscal year 2019, which shall become available for obligation
			 on July 1, 2019, and shall remain available through September 30, 2020;
						(F)$23,249,438,000 or 27.2 percent of the amount determined under paragraph (2), whichever is greater,
			 for fiscal year 2020, and there are hereby appropriated $11,776,590,000 or
			 11.9 percent of the amount determined under paragraph (2), whichever is
			 greater, for fiscal year 2020, which shall become available for obligation
			 on July 1, 2020, and shall remain available through September 30, 2021;
						(G)$26,153,872,000 or 30 percent of the amount determined under paragraph (2), whichever is greater,
			 for fiscal year 2021, and there are hereby appropriated $14,681,024,000 or
			 14.7 percent of the amount determined under paragraph (2), whichever is
			 greater, for fiscal year 2021, which shall become available for obligation
			 on July 1, 2021, and shall remain available through September 30, 2022;
						(H)$29,421,143,000 or 33 percent of the amount determined under paragraph (2), whichever is greater,
			 for fiscal year 2022, and there are hereby appropriated $17,948,295,000 or
			 17.7 percent of the amount determined under paragraph (2), whichever is
			 greater, for fiscal year 2022, which shall become available for obligation
			 on July 1, 2022, and shall remain available through September 30, 2023;
						(I)$33,096,577,000 or 36.3 percent of the amount determined under paragraph (2), whichever is greater,
			 for fiscal year 2023, and there are hereby appropriated $21,623,729,000 or
			 21 percent of the amount determined under paragraph (2), whichever is
			 greater, for fiscal year 2023, which shall become available for obligation
			 on July 1, 2023, and shall remain available through September 30, 2024;
			 and
						(J)$37,231,164,000 or 40 percent of the amount determined under paragraph (2), whichever is greater,
			 for fiscal year 2024 and each subsequent fiscal year, and there are hereby
			 appropriated $37,231,164,000 or 40 percent of the amount determined under
			 paragraph (2), whichever is greater, for fiscal year 2024 and each
			 subsequent fiscal year, which—
							(i)shall become available for obligation with respect to fiscal year 2024 on July 1, 2024, and shall
			 remain available through September 30, 2025; and
							(ii)shall become available for obligation with respect to each subsequent fiscal year on July 1 of that
			 fiscal year and shall remain available through September 30 of the
			 succeeding fiscal year.
							(2)AmountWith respect to each subparagraph of paragraph (1), the amount determined under this paragraph is
			 the product of—
						(A)the total number of children with disabilities in all States who—
							(i)received special education and related services during the last school year that concluded before
			 the first day of the fiscal year for which the determination is made; and
							(ii)were aged—
								(I)3 through 5 (with respect to the States that were eligible for grants under section 619); and
								(II)6 through 21; and
								(B)the average per-pupil expenditure in public elementary schools and secondary schools in the United
			 States..
		5.OffsetThe amounts appropriated by this Act and the amendments made by this Act shall be expended
			 consistent with pay-as-you-go requirements.
		
